DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a semiconductor device, classified in H01L27/0886.
II. Claims 17-20, drawn to a method, classified in H01L29/6681.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process that does not include depositing a dummy gate stack.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter

In this case, Invention I and II would require a different field of search (e.g. employing different search strategies or search queries). Invention II would require search that would include formation of dummy gate structures.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with David ODell (9727398635) on November 19, 2021 @2:24pm a provisional election was made without traverse to prosecute the invention I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2014/0183642) in view of Park et al (US Publication No. 2018/0040707).

Fig 8, B, the first transistor comprising: a first gate structure Fig 8, G2, and a first gate spacer layer Fig 8, 128, a second gate spacer layer Fig 8, 132, and a third gate spacer layer Fig 8, 142 over sidewalls of the first gate structure; and a second transistor in a second area Fig 8, A, the second transistor comprising: a second gate structure Fig 8, G1, and the first gate spacer layer Fig 8, 128 and the third gate spacer layer Fig 8, 142 over sidewalls of the second gate structure, wherein the first gate spacer layer Fig 8, 128, the second gate spacer layer Fig 8, 132 and the third gate spacer layer Fig 8, 142 are of different compositions ¶0018, 0019, 0020, 0022, wherein the third gate spacer layer is directly on the first gate spacer layer in the second area Fig 8, A. Liang discloses all the limitations but silent on the arrangement of the gate structure. Whereas Park discloses a finfet structures wherein the first and second gate structure extending lengthwise along the first direction Fig 1-2A. Liang and Park are analogous art because they are directed to semiconductor devices having multiple spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate arrangement of Liang as an alternative arrangement as a matter of design choice and the specific device selection.
Regarding claim 2, Liang discloses wherein, in the first area, the second gate spacer layer is disposed over the first gate spacer layer and the third gate spacer layer is disposed over the second gate spacer layer Fig 8.

Fig 8.
Regarding claim 4, Liang discloses wherein the second gate spacer layer comprises silicon oxide ¶0019.
Regarding claim 5, Park discloses wherein the first gate spacer layer comprises silicon oxycarbonitride ¶0061-0062, 0066, 0073, 0078.
Regarding claim 6, Liang discloses wherein the third gate spacer layer comprises silicon nitride ¶0019.
Regarding claim 7, Liang discloses wherein the third gate spacer layer comprises silicon nitride¶0020.
Regarding claim 8, Liang discloses wherein the first gate spacer layer has a first thickness, the second gate spacer layer has a second thickness, and the third gate spacer layer has a third thickness, wherein the second thickness is greater than the first thickness and the third thickness Fig 7.
Regarding claim 9, Liang discloses wherein the third thickness is greater than the first thickness Fig 8.
Regarding claim 10, Liang discloses a semiconductor device, comprising: a first transistor in a first area Fig 8, B, the first transistor comprising: a first gate structure Fig 8, G2, and a first gate spacer layer Fig 8, 128, a second gate spacer layer Fig 8, 132, a third gate spacer layer Fig 8, 142 and a fourth gate spacer layer Fig 8, 162 over sidewalls of the first gate structure; and a second transistor in a second area Fig 8, A, the second transistor comprising: a second gate structure Fig 8, G1, and the first gate Fig 8, 128, the third gate spacer layer Fig 8, 142 and the fourth gate spacer layer Fig 8, 162 over sidewalls of the second gate structure, wherein the fourth gate spacer layer Fig 8, 128, the second gate spacer layer Fig 8, 132 and the third gate spacer layer Fig 8, 142 are of different compositions ¶0018, 0019, 0020, 0022, wherein the third gate spacer layer is directly on the first gate spacer layer in the second area Fig 8, A. Liang discloses all the limitations but silent on the arrangement of the gate structure. Whereas Park discloses a finfet structures wherein the first and second gate structure extending lengthwise along the first direction Fig 1-2A. Liang and Park are analogous art because they are directed to semiconductor devices having multiple spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate arrangement of Liang and incorporate the teachings of Park as an alternative arrangement as a matter of design choice and the specific device selection.
Regarding claim 12, Liang discloses wherein a width of the first gate structure along a second direction perpendicular to the first direction is greater than a width of the second gate structure along the second direction Fig 8.
Regarding claim 13, Liang discloses wherein the second gate spacer layer comprises silicon oxide ¶0019.
Regarding claim 14, Park discloses wherein the first gate spacer layer and the third gate spacer layer comprises silicon oxycarbonitride ¶0061-0062, 0066, 0073, 0078.

Regarding claim 16, Liang discloses wherein the first gate spacer layer has a first thickness, the second gate spacer layer has a second thickness, the third gate spacer layer has a third thickness, and the fourth gate spacer layer has a fourth thickness, wherein the second thickness is greater than the first thickness, the third thickness, and the fourth thickness Fig 8.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2014/0183642) in view of Park et al (US Publication No. 2018/0040707) and in further view of Chuang et al (US Publication No. 2017/0323886).
Regarding claim 11, Liang discloses wherein in the first area, the second gate spacer layer is disposed over the first gate spacer layer, the third gate spacer layer is disposed over the second gate spacer layer, and the fourth gate spacer layer is disposed over the third gate spacer layer Fig 8. Liang discloses all the limitations but silent on the type of gate structure. Whereas Chuang discloses wherein the first area is an input/output area and the second area is a core device area ¶0056. Liang and Chuang are analogous art because they are directed to semiconductor devices having multiple spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the function of the gate structures of Liang and incorporate the teachings of Chuang as an alternative arrangement as a matter of design choice and the specific device selection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811